DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Non-Final Office Action from 03 May 2021, the Applicant has filed a response on 03 August 2021.
EXAMINER’S AMENDMENT
Authorization for this Examiner’s amendment was given in an interview with Attorney Adam J. Smith on 05 November 2021.
The application has been amended as follows: 
Claim 1 (currently amended)
A method for determining a target speaker’s community of origin from a sound sample of the target speaker, said method comprising the steps of:
providing a database of indexed morpheme data from speakers of various communities of origin;
extracting morphemes from a sound sample of a target speaker; and
[AltContent: connector]comparing extracted morphemes from the sound sample of the target speaker against of indexed morpheme data to determine whether the extracted morphemes from the sound sample of the target speaker match any of the indexed morphemes stored in the database, thereby indicating 
Claim 2 (currently amended)
[AltContent: connector]The method of claim 1 wherein:
the step of providing the database of indexed morpheme data comprises the sub-steps of:
presenting a text to one or more individuals from each of the various communities of origin;
recording each of said individuals reading the presented text;
segmenting each recording along morpheme breaks;
indexing the recording segments; and
adding said indexed segments to the database.
Claim 3 (original)
The method of claim 2 wherein:
the presented text is a standard text with known morpheme breaks.
Claim 4 (original)
The method of claim 3 wherein:
each recording is segmented along the known morpheme breaks of the standard text.
Claim 5 (previously presented)
The method of claim 1 wherein:
the step of extracting morphemes from the sound sample of the target speaker comprises the sub-steps of:

segmenting the sound sample along morpheme breaks; and
indexing each morpheme segment.
Claim 6 (original)
The method of claim 5 wherein:
the recorded sound sample is taken from a reading of a standard text with known morpheme breaks; and
the sound sample is segmented along the known morpheme breaks.
Claim 7 (previously presented)
The method of claim 5 wherein:
the step of extracting morphemes from the sound sample of the target speaker comprises the additional sub-steps of:
Page 3 of 11App. No. 16/362,215Re: Office Action mailed 5/3/2021converting the recorded sound sample to text; and
identifying morpheme breaks in the text.
Claim 8 (original)
The method of claim 7 wherein:
said morpheme breaks are determined by a morpheme lexicon.
Claim 9 (original)
The method of claim 7 wherein:
the step of extracting morphemes from the target speaker comprises the additional sub-step of isolating the target speaker's speech from ambient noise in the recorded sound sample.

Claim 10 (original)
The method of claim 1 further comprising the steps of:
associating each community of origin with a geographic location; and
presenting the target speaker’s determined community of origin and related geographic location.
Claim 11 (original)
The method of claim 1 further comprising the steps of:
determining a confidence level of the target speaker’s determined community of origin; and
presenting the confidence level with the target speaker’s community of origin.
Claim 12 (currently amended)
The method of claim 1 wherein:
[AltContent: connector][AltContent: connector]the step of comparing extracted morphemes from the sound sample of the target speaker against the morpheme data in the of indexed morpheme data to determine whether the extracted morphemes from the sound sample of the target speaker match any of the indexed morphemes stored in the database further comprises the sub-step of determining a match between a morpheme segment extracted from a sound sample of the target speaker and a morpheme segment from the database of indexed morpheme data 
Claim 13 (currently amended)
The method of claim 1 wherein:
[AltContent: connector]the of indexed morpheme data comprises morpheme data from a number of speakers in each of the various communities of origin.
Claim 14 (previously presented)
The method of claim 12 wherein:
the speakers from each of the various communities of origin are randomly selected.
Claim 15 (previously presented)
A method for determining a target speaker’s community of origin from a sound sample of the target speaker, said method comprising the steps of:
identifying a standard text with known morpheme breaks;
presenting said standard text to one or more individuals, each from one of a plurality of communities of origin;
recording each of said individuals reading the standard text;
segmenting each recording into morphemes along the known morpheme breaks;
indexing each recording segment;
adding each indexed segment to a database;
recording the sound sample of the target speaker;
dividing the sound sample into target speaker morpheme segments;
indexing each target speaker morpheme segment;
comparing the target speaker morpheme segment against the indexed recordings in the database to determine a match; and
retrieving a particular one of the plurality of communities of origin associated with the matched recording.
 
Claim 16 (previously presented)
The method of claim 15 further comprising the steps of:
associating each of the plurality of communities of origin with a geographic location; and
retrieving the geographic location associated with the particular one of the plurality of communities of origin.
Claim 17 (original)
The method of claim 15 further comprising the steps of:
converting the recorded sound sample of the target speaker into text; and
identifying morpheme divisions in the converted text by a morpheme lexicon, wherein the sound sample is segmented along the identified morpheme divisions.
Claim 18 (original)
The method of claim 15 further comprising the steps of:
isolating the target speaker’s speech from ambient noises in the recorded sound sample.
Claim 19 (previously presented)
The method of claim 15 wherein:
the sound sample of the target speaker comprises a recording of the target speaker reading the standard text; and
the sound sample of the target speaker is divided along the known morpheme breaks.


Claim 20 (previously presented)
A system for determining a community of origin of a target speaker from a sound sample of the target speaker, said system comprising:
an indexed database comprising a plurality of indexed morpheme segments derived from segmented recordings of a number of individuals from a number of communities of origin reading a standardized text with known morpheme breaks, wherein each recording is segmented along said known morpheme breaks to generate said indexed morpheme segments;
a recording device configured to record the sound sample of the target speaker; and
a processor configured to execute software instructions stored at one or more non-transitory electronic storage devices, which when executed, configure the processor to divide the soundRe: Office Action mailed 5/3/2021 sample into target speaker morpheme segments, index each of the target speaker morpheme segments, compare each of the target speaker morpheme segments against each of the indexed morpheme segments in the database to determine a match, and retrieve the community of origin for one of the number of individuals associated with the matching one or ones of the indexed morpheme segments.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With regard to independent claim 1, the invention states:
A method for determining a target speaker’s community of origin from a sound sample of the target speaker, said method comprising the steps of:

extracting morphemes from a sound sample of a target speaker; and
comparing extracted morphemes from the sound sample of the target speaker against morpheme data in the database of indexed morpheme data to determine whether the extracted morphemes from the sound sample of the target speaker match any of the indexed morphemes stored in the database, thereby indicating that the community of origin of the target speaker is a particular one of the various communities of origin associated with the speaker of the matching indexed morphemes.
Closest Prior Art
The reference of Marttila (US 2013/0189652 A1) provides teaching for measuring a person’s speech for language proficiency and particularly, a degree of flawlessness in the use of the language, and identifying the person’s background and identity [0001] so that the person’s respective linguistic background may be identified [0007], comparing the list of phonemes included in the person’s speech to a phoneme list formed by each language profile [0021] with a linguistic profile being composed of phonetic, phonological, morphophonological and prosodic sound elements [0031]. The reference provides teaching for searching for the presence or absence of particular linguistic features in a person’s speech, (morphemes being available linguistic features), to detect the person’s degree of flawlessness in the language [0007].
A further reference of Miyabe et al (US 2017/0277679 A1) provides teaching for dividing text obtained from speech recognition into morphemes [0038], and matching the obtained morphemes to known morphemes [0098].
The prior art or record taken alone or in combination however fail to teach, inter alia, a method involving the provision of a database of indexed morpheme data 
Claim 1 is hereby allowed over the prior art of record.
Dependent claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13 and 14 depend on claim 1 and are also hereby allowed over the prior art of record.
With regard to independent claim 15, the prior art of record taken alone or 
in combination fail to teach, inter alia, a method involving retrieving the community of origin of a target speaker based on the comparison of morpheme segments of a sound sample from the target speaker, with stored indexed segments indicating morpheme breaks.
Claim 15 is hereby allowed over the prior art of record.
Dependent claims 16, 17, 18 and 19 depend on claim 15 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
With regard to independent claim 20, the prior art of record taken alone or 
in combination fail to teach, inter alia, a system which retrieves the community of origin of a target speaker based on the comparison of morpheme segments of a sound sample from the target speaker, with stored indexed segments indicating morpheme breaks.
Claim 20 is hereby allowed over the prior art of record.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OLUWADAMILOLA M OGUNBIYI/
Examiner, Art Unit 2657

/DANIEL C WASHBURN/          Supervisory Patent Examiner, Art Unit 2657